                                                                                           1   LEACH KERN GRUCHOW
                                                                                               ANDERSON SONG
                                                                                           2   SEAN L. ANDERSON
                                                                                               Nevada Bar No. 7259
                                                                                           3   E-mail: sanderson@lkglawfirm.com
                                                                                               RYAN D. HASTINGS
                                                                                           4   Nevada Bar No. 12394
                                                                                               E-mail: rhastings@lkglawfirm.com
                                                                                           5   2525 Box Canyon Drive
                                                                                               Las Vegas, Nevada 89128
                                                                                           6   Telephone:     (702) 538-9074
                                                                                               Facsimile:     (702) 538-9113
                                                                                           7   Attorneys for Defendant Safari
                                                                                               Homeowners’ Association
                                                                                           8
                                                                                                                       IN THE UNITED STATE DISTRICT COURT
                                                                                           9
                                                                                                                                  DISTRICT OF NEVADA
                                                                                          10
                                                                                               NATIONSTAR MORTGAGE, LLC,                          Case No.:       2:16-cv-02542-RFB-CWH
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11
                                                                                                              Plaintiff,                          STIPULATION AND ORDER TO
                                                                                          12                                                      EXTEND DEADLINE TO FILE REPLY
                                                                                               vs.                                                IN SUPPORT OF RENEWED MOTION
                                                                                          13                                                      FOR SUMMARY JUDGMENT
                                                                                               SAFARI HOMEOWNERS ASSOCIATION;                     [ECF NO. 58]
                                                                                          14   NEVADA ASSOCIATION SERVICES,
                                                                                               INC.; AND SFR INVESTMENTS POOL 1,                  (Third Request)
                                                                                          15   LLC,

                                                                                          16                  Defendants.

                                                                                          17          Plaintiff Nationstar Mortgage LLC and Defendant Safari Homeowners' Association, by

                                                                                          18   and through their respective counsel of record, stipulate as follows:

                                                                                          19          1.      Nationstar and Safari stipulate to extend the deadline for Safari to file its reply in

                                                                                          20   support of Safari's renewed Motion for Summary Judgment, from October 16, 2018 to October

                                                                                          21   28, 2018;

                                                                                          22          2.      This is the third request for an extension of time for Safari to file its reply in

                                                                                          23   support of Safari’s renewed Motion for Summary Judgment; and

                                                                                          24   ///

                                                                                          25   ///

                                                                                          26   ///

                                                                                          27

                                                                                          28

                                                                                                                                               -1-
                                                                                           1          3.     Nationstar and Safari agree this extension is not intended to cause delay or

                                                                                           2   prejudice any party, but to accommodate an inadvertent calendaring error.

                                                                                           3

                                                                                           4   Dated: October 22, 2018                          Dated: October 22, 2018

                                                                                           5

                                                                                           6   AKERMAN, LLP                                     LEACH KERN GRUCHOW ANDERSON SONG

                                                                                           7

                                                                                           8   /s/ Rex D. Garner                                /s/ Ryan D. Hastings

                                                                                           9   ARIEL E. STERN                                   SEAN L. ANDERSON
                                                                                               Nevada Bar No. 8276                              Nevada Bar No. 7259
                                                                                          10   REX D. GARNER                                    RYAN D. HASTINGS
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113




                                                                                               Nevada Bar No. 9401                              Nevada Bar No. 12394
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11   1635 Village Center Circle, Suite 200            8945 W. Russell Road, Suite 300
                                                                                          12   Las Vegas, Nevada 89134                          Las Vegas, Nevada 89148
                                                                                               Attorneys for Nationstar Mortgage LLC            Attorneys for Safari Homeowners' Association
                                                                                          13

                                                                                          14

                                                                                          15

                                                                                          16                                              ORDER

                                                                                          17                                  of September,
                                                                                                                     23rd day of
                                                                                               IT IS SO ORDERED this ____        October 2018.

                                                                                          18                                                   _______________________________________
                                                                                                                                               UNITED STATES DISTRICT COURT JUDGE
                                                                                          19                                                __________________________
                                                                                                                                            RICHARD F. BOULWARE, II
                                                                                          20                                                United States District Court
                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28

                                                                                                                                             -2-
